       Case: 1:19-cv-01773-PAB Doc #: 1 Filed: 08/05/19 1 of 10. PageID #: 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 SHAWN WHIPPLE, Individually and For Others                 Case No. __________________
 Similarly Situated,
                                                            JURY TRIAL DEMANDED
 v.
                                                            FLSA COLLECTIVE ACTION CLASS
 CLEVELAND INTEGRITY SERVICES, INC.,
                                                            RULE 23 CLASS ACTION

                                    ORIGINAL COMPLAINT

                                              SUMMARY

       1.      Plaintiff Shawn Whipple (“Whipple”) brings this lawsuit to recover unpaid overtime

wages and other damages from Cleveland Integrity Services, Inc. (“CIS”) under the Fair Labor

Standards Act (“FLSA”), the Ohio Minimum Fair Wage Standards Act, O.R.C. §§ 4111.01, 4111.03

and 4111.10., (“the Ohio Wage Act”), the Ohio Prompt Pay Act (“OPPA”) Rev. Code § 4113.15 (the

Ohio Wage Act and the OPPA will be referred to collectively as “the Ohio Acts”).

       2.      Whipple and other similarly situated employees were paid the same hourly rate for all

hours worked, including those in excess of 40 hours in a workweek.

       3.      This class and collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.

                                    JURISDICTION AND VENUE

       4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because CIS maintains its

corporate headquarters in Cleveland and a significant portion of the facts giving rise to this lawsuit

occurred in this District. Whipple worked for CIS in this District.
         Case: 1:19-cv-01773-PAB Doc #: 1 Filed: 08/05/19 2 of 10. PageID #: 2



                                            THE PARTIES

         6.     Whipple worked for CIS from March 2018 until August 2018 as an inspector.

         7.     Throughout his employment with CIS, Whipple was paid a day-rate with no overtime

compensation.

         8.     Whipple’s consent to be a party plaintiff is attached as Exhibit A.

         9.     Whipple brings this action on behalf of himself and all other similarly situated workers

who were paid by CIS’ day-rate system. CIS paid each of these workers a flat amount for each day

worked and failed to pay them overtime for all hours that they worked in excess of 40 hours in a

workweek in accordance with the FLSA.

         10.    The class of similarly situated employees or putative class members sought to be

certified is defined as follows:

                All inspectors employed by Cleveland Integrity Services, Inc.
                who were paid a day rate in the past three (3) years. (“Putative
                Class Members”).

         11.    The members of the FLSA Class are easily ascertainable from CIS’s business and

personnel records.

         12.    Whipple also seeks class certification of such a class under FED. R. CIV. P. 23, under

the Ohio Wage Acts.

         13.    Cleveland Integrity Services, Inc. is a corporation and may be served with process by

serving its registered agent National Registered Agents Inc., 1999 Bryan St., Suite 900, Dallas, Texas

75201.

                                   COVERAGE UNDER THE FLSA

         14.    At all times hereinafter mentioned, CIS was and is an employer within the meaning of

the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).




                                                    2
        Case: 1:19-cv-01773-PAB Doc #: 1 Filed: 08/05/19 3 of 10. PageID #: 3



        15.     At all times hereinafter mentioned, CIS was and is an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        16.     At all times hereinafter mentioned, CIS was and is an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

        17.     At all times hereinafter mentioned, Whipple and the Class Members (as defined below)

were engaged in commerce or in the production of goods for commerce per 29 U.S.C. §§ 206-207.

                                               THE FACTS

        18.     CIS provides pipeline inspection and construction management services throughout

the United States, including Ohio. To complete their business objectives, CIS hires personnel (like

Whipple) to perform work.

        19.     Many of these individuals worked for CIS on a day-rate basis and make up the

proposed Putative Class. While exact job titles and job duties may differ, these employees are subjected

to the same or similar illegal pay practices for similar work.

        20.     CIS paid the Putative Class Members a flat sum for each day worked, regardless of the

number of hours that they worked that day (or in that workweek) and failed to provide them with

overtime pay for hours that they worked in excess of forty (40) hours in a workweek.

        21.     For example, Whipple worked for CIS from March 2018 until August of 2019 as a

Welding Inspector. Throughout his employment with CIS, he was paid on a day-rate basis.

        22.     Whipple normally worked 10 to 12 hours a day.


                                                    3
          Case: 1:19-cv-01773-PAB Doc #: 1 Filed: 08/05/19 4 of 10. PageID #: 4



          23.   Whipple would work 6 days a week.

          24.   Whipple was never guaranteed a salary when he worked for CIS.

          25.   Whipple was required to report the days worked to CIS, not the hours he worked.

          26.   The work Whipple performed was an essential and integral part of CIS’s core business.

          27.   During Whipple’s employment with CIS, it and/or the company CIS contracted with

exercised control over all aspects of his job.

          28.   CIS and/or the company it contracted with controlled all the significant or meaningful

aspects of the job duties performed by Whipple.

          29.   Even though Whipple often worked away from CIS’s offices, CIS still controlled all

aspects of Whipple’s job activities by enforcing mandatory compliance with CIS’s and/or its client’s

policies and procedures.

          30.   CIS directly determined Whipple’s rates of pay, his work schedule, and prohibited him

from working other jobs for other companies while he was working on jobs for CIS.

          31.   Very little skill, training, or initiative was required of Whipple to perform his job duties.

          32.   Indeed, the daily and weekly activities of the Putative Class Members were routine and

largely governed by standardized plans, procedures, and checklists created by CIS and/or its clients.

Virtually every job function was pre-determined by CIS and/or its clients, including the tools to use

at a job site, the data to compile, the schedule of work, and related work duties. The Putative Class

Members were prohibited from varying their job duties outside of the pre-determined parameters.

          33.   Moreover, the job functions of the Putative Class Members were primarily manual

labor/technical in nature, requiring little to no official training, much less a college education or other

advanced degree.

          34.   Whipple and the Putative Class Members did not have any supervisory or management

duties.


                                                     4
        Case: 1:19-cv-01773-PAB Doc #: 1 Filed: 08/05/19 5 of 10. PageID #: 5



        35.     All of the Putative Class Members perform the same or similar job duties and are

subjected to the same or similar policies and procedures which dictate the day-to-day activities

performed by each person.

        36.     The Putative Class Members also worked similar hours and were denied overtime as a

result of the same illegal pay practice.

        37.     CIS’s policy of failing to pay its employees, including Whipple, overtime violates the

FLSA and the Ohio Wage Laws because these workers are performing non-exempt job duties.

        38.     It is undisputed that Whipple and the Putative Class Members are operating oilfield

machinery, performing manual labor, and working long hours out in the field.

        39.     CIS’s day-rate system violates the FLSA and the Ohio Wage Laws because Whipple

and those similarly situated did not receive any overtime pay for hours worked over 40 hours each

week.

                                           FLSA VIOLATIONS

        40.     By failing to pay Whipple and those similarly situated to him overtime at one-and-one-

half times their regular rates, CIS violated the FLSA’s overtime provisions.

        41.     CIS owes Whipple and those similarly situated to him the difference between the rate

actually paid and the proper overtime rate.

        42.     Because CIS knew, or showed reckless disregard for whether, its pay practices violated

the FLSA, CIS owes these wages for at least the past three years.

        43.     CIS is liable to Whipple and those similarly situated to him for an amount equal to all

unpaid overtime wages as liquidated damages.

        44.     Whipple and those similarly situated to him are entitled to recover all reasonable

attorneys’ fees and costs incurred in this action.

                                      OHIO WAGE ACT VIOLATIONS


                                                     5
       Case: 1:19-cv-01773-PAB Doc #: 1 Filed: 08/05/19 6 of 10. PageID #: 6



       45.     Whipple brings this claim under the Ohio Wage Act as a Rule 23 class action.

       46.     The conduct alleged violates the Ohio Wage Act (O.R.C. §§ 4111.01, 4111.03, and

4111.10).

       47.     At all relevant times, CIS was subjected to the requirements of the Ohio Wage Act.

       48.     At all relevant times, CIS employed Whipple and each Class Member with Ohio state

law claims as an “employee” within the meaning of the Ohio Wage Act.

       49.     The Ohio Wage Act requires employers like CIS to pay employees at one and one-half

(1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one week.

Whipple and each member of the Ohio Wage Act Class are entitled to overtime pay under the Ohio

Wage Acts.

       50.     CIS had a policy and practice of failing to pay these workers overtime for hours worked

in excess of 40 hours per workweek.

       51.     Whipple and each member of the Ohio Wage Act Class seek unpaid overtime in

amount equal to 1.5 times the regular rate of pay for work performed in excess of 40 hours in a

workweek, prejudgment interest, all available penalty wages, and such other legal and equitable relief

as the Court deems just and proper.

       52.     Whipple and each member of the Ohio Wage Act Class also seek recovery of

attorneys’ fees, costs, and expenses of this action, to be paid by CIS, as provided by the Ohio Wage

Act Class Action Allegations

       53.     Whipple incorporates all previous paragraphs and alleges that the illegal pay practices

CIS imposed on Whipple were likewise imposed on the Putative Class Members.

       54.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and the Ohio Wage Acts.




                                                  6
        Case: 1:19-cv-01773-PAB Doc #: 1 Filed: 08/05/19 7 of 10. PageID #: 7



        55.     Numerous other individuals who worked with Whipple indicated they were paid in the

same manner, performed similar work, and were not properly compensated for all hours worked as

required by state and federal wage laws.

        56.     Based on his experiences and tenure with CIS, Whipple is aware that CIS’s illegal

practices were imposed on the Putative Class Members.

        57.     The Putative Class Members were all not afforded the overtime compensation when

they worked in excess of forty (40) hours per week.

        58.     CIS’s failure to pay wages and overtime compensation at the rates required by state

and/or federal law result from generally applicable, systematic policies, and practices which are not

dependent on the personal circumstances of the Putative Class Members.

        59.     Whipple’s experiences are therefore typical of the experiences of the Putative Class

Members.

        60.     The specific job titles or precise job locations of the Putative Class Members do not

prevent class or collective treatment.

        61.     Whipple has no interests contrary to, or in conflict with, the Putative Class Members.

Like each Putative Class Member, Whipple has an interest in obtaining the unpaid overtime wages

owed to him under state and/or federal law.

        62.     A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

        63.     Absent this action, many Putative Class Members likely will not obtain redress of their

injuries and CIS will reap the unjust benefits of violating the FLSA and applicable state labor laws.

        64.     Furthermore, even if some of the Putative Class Members could afford individual

litigation against CIS, it would be unduly burdensome to the judicial system.




                                                   7
          Case: 1:19-cv-01773-PAB Doc #: 1 Filed: 08/05/19 8 of 10. PageID #: 8



          65.   Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

          66.   The questions of law and fact common to the Putative Class Members predominate

over any questions affecting solely the individual members. Among the common questions of law and

fact are:

                a.      Whether the Putative Class Members’ FLSA rights were violated as a result of

                        CIS’s straight time for overtime policy.;

                b.      Whether CIS’s straight time for overtime pay practice was made in good faith;

                c.      Whether CIS’s decision to not pay time and a half for overtime to the Putative

                        Class Members was made in good faith;

                d.      Whether CIS’s violation of the FLSA and the Ohio Wage Acts was willful; and

                e.      Whether CIS’s illegal pay practices were applied uniformly across the nation

                        to all Putative Class Members.

          67.   Whipple’s claims are typical of the claims of the Putative Class Members. Whipple and

the Putative Class Members sustained damages arising out of CIS’s illegal and uniform employment

policy.

          68.   Whipple knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.

          69.   Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective and class action treatment.

                                                 PRAYER

          70.   WHEREFORE, Whipple prays for judgment against CIS as follows:




                                                     8
       Case: 1:19-cv-01773-PAB Doc #: 1 Filed: 08/05/19 9 of 10. PageID #: 9



          a. An Order designating this lawsuit as a collective action and permitting the issuance of

              a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated individuals with

              instructions to permit them to assert timely FLSA claims in this action by filing

              individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

          b. For an Order pursuant to Section 16(b) of the FLSA finding CIS liable for unpaid back

              wages due to Whipple and the Putative Class Members for liquidated damages equal

              in amount to their unpaid compensation;

          c. For an Order designating the state law classes as class actions pursuant to Fed. R. Civ.

              P. 23;

          d. For an Order appointing Whipple and his counsel as Class Counsel to represent the

              interests of both the federal and state law classes;

          e. For an Order awarding attorneys’ fees, costs and pre- and post-judgment interest; and

          f. For an Order granting such other and further relief as may be necessary and

              appropriate.

Dated: August 5, 2019

                                              Respectfully submitted,

                                              By:        /s/ Michael A. Josephson
                                                        Michael A. Josephson
                                                        State Bar No. 24014780
                                                        mjosephson@mybackwages.com
                                                        Andrew W. Dunlap
                                                        State Bar No. 24078444
                                                        adunlap@mybackwages.com
                                                        William R. Liles
                                                        State Bar No. 24083395
                                                        wliles@mybackwages.com
                                                        JOSEPHSON DUNLAP
                                                        11 Greenway Plaza, Suite 3050
                                                        Houston, Texas 77046
                                                        713-352-1100 – Telephone
                                                        713-352-3300 – Facsimile

                                                    9
Case: 1:19-cv-01773-PAB Doc #: 1 Filed: 08/05/19 10 of 10. PageID #: 10



                                       AND

                                       /s/Robert E. DeRose
                                       Robert E. DeRose (OH Bar No. 0055214)
                                       Jessica R. Doogan (OH Bar No. 0092105)
                                       BARKAN MEIZLISH DEROSE
                                       WENTZ MCINERNEY PEIFER, LLP
                                       250 E. Broad Street, 10th Floor
                                       Columbus, OH 43215
                                       614-221-4221 – Telephone
                                       614-744-2300 – Facsimile
                                       bderose@barkanmeizlish.com
                                       jdoogan@barkanmeizlish.com


                                       AND

                                       Richard J. (Rex) Burch
                                       Texas Bar No. 24001807
                                       BRUCKNER BURCH, P.L.L.C.
                                       8 Greenway Plaza, Suite 1500
                                       Houston, Texas 77046
                                       713-877-8788 – Telephone
                                       713-877-8065 – Facsimile
                                       rburch@brucknerburch.com

                                ATTORNEYS IN CHARGE FOR PLAINTIFF




                                  10
